Citation Nr: 1029696	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  


FINDINGS OF FACT

1.  In an unappealed May 2006 decision, the Board denied the 
Veteran's service connection claim for tinnitus.  

2.  In July 2006, the Veteran filed a claim to reopen his service 
connection claim for tinnitus.  

3.  In the November 2006 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim for 
tinnitus.  

4.  VA has received new and material evidence to reopen the 
Veteran's service connection claim for tinnitus.  

5.  The evidence of record does not preponderate against the 
Veteran's claim that he incurred tinnitus during service.


CONCLUSIONS OF LAW

1.  A May 2006 Board decision that denied the Veteran's service 
connection claim for tinnitus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Claim to Reopen the Claim for Service Connection

The Veteran claims that he has tinnitus that relates to service.  
See 38 C.F.R. § 3.303 (2009).  

The RO originally denied the Veteran's service connection claim 
for tinnitus in an April 2003 rating decision.  The Veteran 
appealed that decision to the Board.  In a May 2006 decision, the 
Board denied the Veteran's appeal.  As the Veteran did not appeal 
the Board's decision, that decision became final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009). 

In July 2006, the Veteran filed a claim to reopen his service 
connection claim for tinnitus.  The RO denied that claim in the 
November 2006 rating decision on appeal.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide whether 
VA has obtained new and material evidence since the final Board 
decision in May 2006.  See Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant.  Id.

Again, the Board denied the Veteran's service connection claim 
for tinnitus in May 2006.  To determine whether new and material 
evidence has been submitted since then, the Board must compare 
the evidence of record at the time of that decision with the 
evidence of record received since that decision.

	Evidence of Record Considered in the May 2006 Decision

The relevant evidence of record in May 2006 consisted of 
statements from the Veteran, service treatment records indicating 
no hearing-related disorder during service, and a March 2004 VA 
compensation examination report which noted the Veteran's 
tinnitus, but which found the disorder unrelated to service.  In 
sum, the evidence in May 2006 indicated that the Veteran then had 
tinnitus that was likely unrelated to service.  The Board 
therefore denied the Veteran's claim.  See 38 C.F.R. § 3.303.  
Again, that May 2006 decision became final.  It is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

	Evidence Received Since the May 2006 Board Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final May 2006 Board 
decision.  Since that decision, the relevant evidence that VA has 
received consists of additional lay statements from the Veteran 
relating his tinnitus to service, lay statements from the 
Veteran's spouse attesting to the Veteran's post-service tinnitus 
symptoms, letters from the Veteran's private physician, dated in 
July 2006, March 2007, and July 2008, which suggest that the 
Veteran's tinnitus is related to his combat experience, newspaper 
and internet articles indicating that hearing disorders such as 
tinnitus often have their onset years after service, and 
transcripts of a June 2008 RO hearing, and a May 2010 Board 
hearing.  

This evidence is certainly new evidence in the claims file.  It 
has been included in the claims file since the May 2006 Board 
decision.  Moreover, the Board finds certain of this new evidence 
to be material evidence - i.e., the letters from the private 
physician suggesting that the Veteran's tinnitus is related to 
his service.  See 38 C.F.R. § 3.303.  This evidence addresses a 
central unestablished fact necessary to substantiate the 
Veteran's claim to service connection.  As such, the evidence is 
not only new, it is material as well.  38 C.F.R. § 3.156(a).  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  Accordingly, the 
Veteran's claim to reopen the claim for service connection for 
tinnitus is granted.   

Having reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the Veteran has been 
given adequate notice of the need to submit evidence or argument 
on that question, and an opportunity to address the question at a 
hearing, and, if not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds remand unnecessary as the record 
is sufficiently developed to render a decision at this time.  

III. The Merits to the Claim for Service Connection

The Veteran claims that he incurred tinnitus as a result of his 
exposure to combat-related acoustic trauma during his wartime 
service in Vietnam.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

Generally, to establish service connection for a disability, a 
claimant must submit the following: First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In this matter, the record shows that the Veteran has a current 
tinnitus disorder.  The March 2004 VA examiner noted this 
disorder as did the Veteran's private physician in his three 
letters of record.  Moreover, the Veteran himself has repeatedly 
claimed this disorder in his many statements of record.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  As to whether the Veteran's disorder relates to 
service, the Board has considered the relevant lay and medical 
evidence of record, and finds the evidence to be in equipoise.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

On the one hand, certain evidence indicates that the Veteran did 
not incur a tinnitus disorder during service.  The Veteran's 
separation reports of medical history and examination are 
negative for a tinnitus disorder.  The earliest medical evidence 
of tinnitus is found in the March 2004 VA report, which is over 
34 years following the Veteran's discharge from service in 1969.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not file 
a claim for service connection for tinnitus until August 2002, 
over 32 years following service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  The 
Veteran has made inconsistent statements regarding the onset of 
his tinnitus, saying he has experienced tinnitus since service, 
but also saying that he did not experience tinnitus in service, 
but experienced an onset of symptoms many years following 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements).  And the VA examiner who 
conducted the Veteran's March 2004 VA compensation examination 
found that the Veteran's tinnitus was not due to service.   

On the other hand, certain evidence of record tends to favor the 
Veteran's claim to service connection.  First, it must be 
presumed that the Veteran experienced acoustic trauma during 
service due to noises related to combat.  The record demonstrates 
- by the Combat Infantryman Badge and Purple Heart Medal awarded 
to the Veteran - that the Veteran served in combat.  See 
38 U.S.C.A. § 1154.  Second, the Veteran's private physician 
relates the Veteran's tinnitus to combat-related acoustic trauma 
during service.  And third, in certain statements of record, the 
Veteran has clearly indicated that he has experienced a 
continuity of symptomatology indicative of tinnitus since 
service.  See 38 C.F.R. § 3.303(b).    

Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  See Layno, supra.  Indeed, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  The Board 
is within its province to weigh lay evidence and to make a 
credibility determination as to whether such evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this matter, the Board finds the lay statements of record 
probative on the issue of whether the Veteran has had tinnitus 
since service.  The Veteran is clearly competent to attest to his 
symptoms regarding tinnitus, which is defined as, "[n]oises 
(ringing, whistling, hissing, roaring, booming, etc.) in the 
ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  A 
ringing noise in the ears is an "observable" symptom.  See 
Layno, supra.  The Veteran's assertion in this regard is of 
probative value therefore.  As such, the Board cannot find that 
the evidence of record preponderates against the Veteran's claim 
here, especially in light of the other favorable evidence such as 
the Veteran's combat service and the letters from his private 
physician.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


